UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRVIN JAYOINE LEE BAKER, a/k/a Fats,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cr-00041-GMG-JES-1)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irvin Jayoine Lee Baker, Appellant Pro Se.              Lynette Danae
DeMasi-Lemon, Jarod James Douglas, Assistant            United States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irvin Jayoine Lee Baker appeals the district court’s orders

granting the Government’s motion to amend the preliminary order

of forfeiture and denying Baker’s motions for an extension of

time and stay of forfeiture.           We have reviewed the record and

find   no   reversible     error.      Accordingly,         we    affirm    for    the

reasons stated by the district court.             United States v. Baker,

No. 3:14-cr-00041-GMG-JES-1         (N.D.   W.   Va.    Apr.       5,    2016).      We

dispense    with    oral    argument    because       the        facts    and     legal

contentions   are   adequately      presented    in    the       materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       2